\\

USDC SDNY

DOCUMENT ELECTRONICALLY
FlLED

DOC#;

DATE W

UNITED STATES DISTRICT COURT FOR mo
SOUTHERN DISTRICT OF NEW YORK

 

x
WHITE LILLY, LLC and JONATHAN A. Civil Action No:
BERNSTEIN, \\{ C\j nqu (p(L/@
Plaintiffs,
-- Against _ ORDER TO SH()W
CAUSE FOR
BALESTRIERE PLLC, BALESTRIERE FARIELLO, PRELIMINARY
JOHN BALESTRIERE, LAW OFFICES OF INJUNCTION w
ADINA G. STORCH, PLLC, w
and ADINA STORCH, w
g
Defendants.
--- ------ x

 

Upon the reading and filing of: (a) the Complaint, dated January 2, 20l9, and the
annexed exhibits; (b) the declaration of Jonathan A. Bernstein, dated January 2, 2019, and the
annexed exhibits; (c) the declaration of Samuel M. Leaf, dated January 2, 2019, and the annexed
‘ exhibits; and (d) Plaintiffs’ supporting memorandum of laW, dated Cl'»\v\ 2.! Zo\<\ , it is hereby

ORDERED that the above named Defendants show cause before a motion term of

L(o 6>\¢~{ S¢\w\v<_ _
this Court, at Room _l'€l>_(»_, United States Courthouse, …t, in the City, County and
State of NeW Yorl<, On ’\l¢.»ou~j \\ , 'Lo\q. , at 1\230 o'clock in the va\_.n=e©n=-
thereof, or as Soon thereafter as counsel may be heard, Why an order Should not be issued pursuant
to Rule 65 of the Federal Rules of Civil Procedure enjoining the Defendants during the pendency
of this action from arbitrating or otherwise pursuing an arbitration, including the one now pending

before the American Arbitration Association (“AAA”), styled Bczlestriere Farz`ello vs.

Desarrolloadora Farallon S de RL de CV, Desarrollos lnmobiliarios Del Pedregal SA De CV,

 

Juan Dz'az Rivera, and Jonathcm Bernstein, Case Number: 0 l -l 8-0()03-5 l 3 l , or any related claims

against Plaintiffs; and it is further

 

 

lT lS FURTHER ORDERED that service of a copy of this Order, along With the
papers upon Which it is based, shall be made upon defendants Balestriere PLLC, Balestriere
Fariello, and John Balestriere, 225 Broadway, Suite 2900, New York, New York, 10007, on or

jamaro WU‘- _9-'°° ?"f" _ _

before , 2019, by overnight mail and such service shall be deemed good and sufficient

IT IS FURTHER ORDERED that service of a copy of this Order, along With the
papers upon Which it is based, shall be made upon defendants LaW Offices of Adina Storch, PLLC
and Adina Storch, c/o Cedar Realty Trust, 44 South Bayles Avenue, Port Washington, Nevv York

Unu¢f 7 A`{" M w- €"oo FV“`

’ ll()50, on or before , 2019,/‘ by overnight mail and such service shall be deemed good and

sufficient
IT IS FURTHER ORDERED that service of a copy of this Order, along With the
papers upon Which it is based, shall be made upon defendants Lavv Offices of Adina Storch, PLLC

and Adina Storch, c/o Cedar Realty Trust, 44 South Bayles Avenue, Port Washington, New York
jimmier "l 4\\' M. 5100€;~\

.r ll()50, on or before , 2019, by overnight mail and such service shall be deemed good and
n

sufficient

 

 

 

lT lS FURTHER ORDERED that service of a copy of this Order, along With the
papers upon Which it is based, shall be made upon the American Arbitration Association, ATTN:
Rafael Carlos del Rosal Carmona, LL.M., International Case Counsel, International Centre, 120
Broadway, 2lSt Floor, Nevv York, NY 10271, on or beforem ,2019, by overnight mail and
0
such service shall be deemed good and sufficient
Any responsive papers in opposition to the Order to Shovv Cause be served and

\l¢mvar~[q

/ filed by___
Any reply papers in further support of the Order to Show Cause be served and filed

flaw/mi w
b ,2019.
/ Y _____

,2019.

DATED: Nevv York, New York

'.T'L
/lssUED; TMNM§{ q 'zoi»r@

My@/&»*QA

United States District ludge

 

